Citation Nr: 1222367	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative intervertebral disc disease with left upper radiculopathy.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left shoulder decompression with impingement.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service in the Navy from September 1988 to July 1992 and active service in the Army from May 1995 to September 2006. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Buffalo, New York. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  It is unfortunate that there is an additional delay; however, the Veteran's claims file was in the office of the service organization representing him for more than two years.  In order to properly address the issues at hand, the Board must have up-to-date medical information. 

Regarding the claims for higher initial ratings for cervical spine, left shoulder and knee disabilities, the most recent VA examination to determine the degree of severity of these disabilities was in September 2008, nearly four years ago.  The September 2008 examination report notes that the Veteran's claims file was not requested by the RO for review in conjunction with the examination.  (In particular, the examiner noted that he was unable to review private EMG reports described by the Veteran.)  VA's statutory duty to assist the appellant includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  See also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2011).  Given the passage of time while the case was with the Veteran's representative, the Board finds the Veteran should be afforded a new VA examination to document the current severity of these disabilities, to include any associated neurological impairment associated with the cervical spine disability.  See 38 C.F.R. § 3.159(c)(4).  

Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims files all outstanding treatment records pertinent to the issues on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated the Veteran for his cervical spine, left shoulder and knee disabilities since September 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected cervical spine, left shoulder and knee disabilities.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner.  All indicated studies, including X-ray and range of motion studies in degrees, should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be directed to provide an opinion concerning the impact of the Veteran's service-connected cervical spine, left shoulder, and knee disabilities on his ability to work. 

The supporting rationale for all opinions expressed must be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

